NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-21 in the Response filed on 8/3/2022 is acknowledged. The elected Group is drawn to a process for producing a resorcinol formaldehyde aerogel comprising forming a solution and curing, classified in C08G 8/22.
Newly submitted claims 22-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 22-27 are drawn to an aerogel product with an average of the largest diameters of a majority of pores in a specified range, classified in C08J 2205/026.
The new claims 22-27, which will be called “Group III,” are independent or distinct, from Group II, claims 7-21, because:
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group III can be made by another and materially different process than that of Group II. For example, the product of Group I can be produced without heating. For example, a solution of resorcinol and formaldehyde can be produced and gelled at room temperature using, for example a catalyst such as HCl, without any external heating step. Alternatively, the product of Group III can be produced without providing a solution having a volume of greater than 100 milliliters. A solution having a smaller volume, such as 90 or 95 milliliters, may be used to produce the aerogel of Group III. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for the aerogel of Group III will not produce search results for the method of Group II. Group II requires the search terms “solution,” “volume,” “cooling,” and “curing,” which are not required for the aerogel of Group III. Group III is recited in the product-by-process format.  Process limitations in a product-by-process claim do not carry weight absent a showing of criticality. Thus, a product having the same properties and made from the same materials will meet Group III. Additionally, Group III requires a search for a “specified range” for an “average of the largest diameters of a majority of the pores,” which is not required for Group II. Additionally, the Groups are classified in different classes/subclasses as indicated above. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022. Additionally, see the discussion above. The elected claims are the process claims of Group II. Thus, the product claims of newly presented claims 22-27 (“Group III”) are withdrawn. 


This application is in condition for allowance except for the presence of claims 22-27 directed to an invention non-elected without traverse for the reasons discussed above.  Accordingly, claims 22-27 are cancelled as indicated below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 22-27.


Allowable Subject Matter
Claims 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of claims 7-21 is the recitation in claim 7 of a method of forming an aerogel having a linear dimension greater than 10 millimeters and having a homogenous distribution of pores, the method comprising mixing a solution comprising resorcinol and formaldehyde, wherein the solution has a volume greater than 10 milliliters; heating the solution to a first temperature for a first duration of time; cooling the solution to a second temperature lower than the first temperature; and curing the solution for gelation of the solution, wherein the curing occurs at about the second temperature for a second defined duration of time. 
The closest prior art references are the following: (1) Cain et al. (US 2017/0291980); (2) Ramamurthi et al. (WO 93/06044); (3) Cooper et al. (US 7,410,718); (4) Mirzaeian et al., “The control of porosity at nano scale in resorcinol formaldehyde carbon aerogels,” Journal of Material Science, (2009) 44:2705-2713; and (5) Al-Muhtaseb et al., “Preparation and Properties of Resorcinol-Formaldehyde Organic and Carbon Gels,” Advanced Materials, 2003, 15, No. 2, Wiley, 101-114; and (6) CN 1281484C. Because CN 1281484C is in Chinese, the machine-translated English equivalent is cited below and is attached. 
Cain et al. teach an aerogel made from resorcinol formaldehyde (¶37). The aerogels can be carbonized (¶38). The aerogels of Cain et al. are formed by reacting a polyhydroxy benzene, which is preferably resorcinol, with formaldehyde in a solution, thereby forming a gel. See ¶55. The gel is dried at a temperature of from 70ºC to 120ºC (¶60). 
Cain et al. fail to teach the steps of heating the solution to a first temperature for a first duration of time; cooling the solution to a second temperature lower than the first temperature; and curing the solution for gelation at about the second temperature for a second duration of time. Cain et al. further fails to teach that the solution used to produce the aerogel has a volume greater than 100 ml, or that the aerogel product has a linear dimension greater than 10 ml. 
Ramamurthi et al. teach an aerogel produced by a method comprising forming an aerogel precursor which is gelled; heating and pressurizing the gelled composition; and supercritically drying the gelled samples to form the aerogel. In examples 26-31, the aerogels are made from formaldehyde and resorcinol (page 27, lines 16-20). In the Examples, including the examples produced using resorcinol and formaldehyde (which are produced using the same steps as Examples 1-6), the aerogels have a diameter (which is a linear dimension) of 6 inches, which is about 152 mm, and a thickness of 0.5 in, which is 12.7 mm (page 17, lines 1-3). Solutions are produced using the aerogel components (resorcinol and formaldehyde in Examples 26-31; see page 27, lines 16-20). The solution is poured into a mold, with samples having dimensions of 6-7 inches (152 to 177.8 mm) with 0.5 to 1 in (12.7 to 25.4 mm) thickness, meaning the mold produces a preform having at least one dimension greater than 10 mm, and the preform is formed by casting in a mold. See page 13, lines 10-20 and lines 32-36. The samples are removed from the mold and pressurized at room temperature. The temperature is raised at 75-130ºC per hour. It is noted that heating at a rate of 75ºC per hour, from room temperature (which is about 20ºC), would necessarily result in the gel being at a range of 40ºC to 60ºC for some duration of time. This meets the first temperature and first duration of time of instant claim 7. The total time for the Examples is from 3.6 to 7.7 hours, with examples at 3.6, 4.6, 4.8, 5.3, and 6 hours. The final temperature was held between 250ºC to 260ºC, which are held for 30 minutes to 1 hour. The supercritical drying was completed within 3-7 hours. A surfactant can be added to the sol-gel solution to reduce the surface tension of the liquid, which eases the liquid removal from the gel and improves the structural strength of the aerogel material. See page 28, lines 5-9. 
Ramamurthi et al. fail to teach that the initial solution has a volume of greater than 100 ml. Ramamurthi et al. further fail to disclose a step of cooling the gelled solution before curing the solution at the cooling temperature. 
Cooper et al. teach an aerogel formed by a process comprising forming an organic gel solution comprising resorcinol, formaldehyde, and sodium carbonate (a salt) are poured into a glass container which is sealed and then placed in an oven at a temperature of 80ºC. Gelation occurs in about 120 minutes (2 hours). This corresponds to a first temperature and a first duration of time. The gel is removed from the glass container and placed in an acetone bath for 24 hours. Th gel is removed from the solvent bath and dried by supercritical extraction after exchange of acetone solvent with liquid carbon dioxide at 40ºC for 6 hours. The dried aerogel is heated to 900ºC (a third temperature) which carbonizes the aerogel. 
Cooper et al. fail to teach that the solution has a volume greater than 100 ml. Cooper et al. fail to teach that the aerogel has a dimension greater than 10 mm. Cooper et al. fail to disclose that the solution is cooled after heating, followed by curing of the solution for gelation at the “cooling” temperature.
Mirzaeian et al. teach aerogels produced by a method comprising forming solutions of resorcinol, formaldehyde, and sodium carbonate. The homogenous solutions were poured into sealed glass vials and gelled by aging for 72 hours at 363 K (89.85ºC) in an oven to form hydrogels. The hydrogels were solvent exchanged in acetone for 3 days prior to vacuum drying. Finally, the gels were dried in a vacuum oven at 353 K (79.85ºC) for 3 days. Gel samples were weight into an aluminum pan and purged with Argon for 30 minutes at 303 K (29.85ºC). The gels were carbonized at a third temperature. See page 2706 of Mirzaeian et al.
Mirzaeian et al. fail to teach that the aerogels have a linear dimension of greater than 10 mm. Mirzaeian et al. fail to disclose that the solution has a volume of greater than 100 ml. Mirzaeian et al. fail to disclose a step of cooling the solution after heating it to a first temperature of a first duration of time and before curing to gel the solution. 
Al-Muhtaseb et al. teach a method of forming a resorcinol formaldehyde aerogel. Resorcinol and formaldehyde are mixed with a polymerization catalyst (C) and a solvent and stirred for 5 to 30 minutes to form a homogenous “sol,” which is a solution in a container (mold). The sol is heated for polymerization, to a temperature of, for example, 40ºC is acetone is used as the solvent. A temperature program is applied during the gelation period, where the sample is kept at room temperature for about 24 hours and then heated gradually (again over 24 hours) until it reaches the final temperature of about 90ºC. This would correspond to a heating step at a first temperature for a first duration of time. The curing step takes about a week at elevated temperatures (80 to 90ºC). This corresponds to a curing step at which gelation of the solution occurs. The solution is poured into a mold of desired shape before the curing step. The gels can be dried supercritically to form aerogels. The organic gels can be pyrolyzed to carbonize the gels to form carbon gels. This most commonly occurs under a flow of inert gas at a third temperature. The gels can be activated after pyrolysis with gases such as CO2
Al-Muhtaseb et al. fails to teach a step of cooling the solution after heating to polymerize the “sol” and curing at the temperature of “cooling” the sol. Al-Muhtaseb et al. further fails to disclose that the aerogel has a linear dimension of greater than 10 mm, or that the solution has a volume greater than 100 ml. 
CN1281484C teaches a process for producing an aerogel comprising mixing resorcinol, formaldehyde, water and surfactant and pouring the solution into a reaction bottle. The bottle is sealed and heated from room temperature to 100ºC for more than 10 hours (this is a first temperature and first duration of time). The obtained hydrogel is placed in air to be naturally dried for more than 3 days, usually 3 to 10 days. This would require a “cooling step” as the hydrogel is removed from the heat and placed in “natural” air which is room temperature. The air dried gel is then heated and dried for an hour to form an aerogel. This corresponds to a “curing” step which occurs for more than 1 hour (usually 1 to 48 hours) (a second duration of time). The aerogel is carbonized under inert gas at a third temperature. See ¶11-13 of CN 1281484C. 
CN 1281484C fails to teach that the “curing” occurs at the “second temperature,” (i.e. the “cooling” temperature which is room temperature air in CN ‘484C). CN ‘484C fails to teach that the solution has a volume greater than 100 ml. CN ‘484C fails to teach that the aerogel has a linear dimension greater than 10 mm. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766